        Case 1:18-cr-00723-PGG Document 266 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                               ORDER

LOREN PIQUANT,                                                 18 Cr. 723 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Loren Piquant’s sentencing, currently scheduled for August 19, 2021,

is adjourned to October 6, 2021 at 2:00 p.m. Defendant will submit a status letter regarding her

medical condition by September 24, 2021.

Dated: New York, New York
       August 10, 2021
